Citation Nr: 0533781	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a VA 
Regional Office (RO).  The case was previously before the 
Board and was remanded in November 2003.  The appellant 
failed to report for a Board hearing at the RO scheduled for 
September 2004.  The Board denied the issue on appeal in a 
November 2004 decision.  Subsequent to this date, the Board 
received notice that the appellant had died in February 2003.  
By separate decision in December 2005, the Board vacated the 
November 2004 decision.


FINDINGS OF FACT

1.  The Board issued a decision on this matter in November 
2004.

2.  Subsequent to the November 2004 decision, the Board 
received notice that the appellant had died in February 2003.

3.  By separate decision in December 2005, the Board vacated 
its November 2004 decision.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


